 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KYSBN # 86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666x7312
 5   Fax: (916) 498-6656
     david_harshaw@fd.org
 6
     Attorneys for Defendant
 7   TANIA F. DIB

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 6:18-po-399-JDP
12                                              )
                       Plaintiff,               )   UNOPPOSED MOTION AND ORDER TO
13                                              )   VACATE REVIEW HEARING,
     vs.                                        )   TERMINATE PROBATION AND ENTER A
14                                              )   DISMISSAL
     TANIA F. DIB,                              )
15                                              )
                      Defendant.                )
16                                              )
                                                )
17
            Comes Defendant, Tania F. Dib, by counsel David Harshaw, and hereby requests that the
18
     review hearing in this case be vacated, that the Defendant’s probation be terminated early, and
19
     that a dismissal be entered.
20
            Defendant makes this request for the following reasons:
21
            On August 21, 2018, Defendant pled guilty to possession of mushrooms. The plea was
22
     made pursuant to a deferred entry of judgment. The Court sentenced Defendant in accord with
23
     the agreement of the parties: (1) twelve months of unsupervised probation; (2) obey all laws and
24
     advise the Court and Government Officer within seven days of being cited or arrested for any
25
     alleged violation of law; (3) pay a $ 560.00 fine and a $ 40.00 special assessment/processing fee.
26
27

28
                                                     -1-
 1   A review hearing is currently set for July 16, 20191. Probation is set to terminate on August 21,

 2   2019.

 3            As of this date, Defendant has paid the entire amount of her fine and her assessment/fee,

 4   and she has no new law violations. Accordingly, Defendant requests that her July 16, 2019

 5   review hearing be vacated. She also requests that her probation be terminated early and that the

 6   Court enter a dismissal pursuant to the deferred entry of judgment agreement. The United States,

 7   through Legal Officer Susan St. Vincent, does not oppose this motion.

 8
 9                                                          Respectfully submitted,

10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12   Date: June 28, 2019                                    /s/ David Harshaw
                                                            DAVID HARSHAW
13                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
14                                                          TANIA F. DIB

15   ///

16   ///

17
18                                                       ORDER

19            The court, being sufficiently advised, orders that the review hearing set for July 16, 2019

20   in Case No. 6:18-po-399-JDP be vacated. Further, defendant’s probationary period is terminated

21   and the case is dismissed.

22
23   IT IS SO ORDERED.

24
25   Dated:       July 2, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE
26
27
     1
28    The Court is not in session on this date. If the Court desires the review hearing to go forward, alternative dates of
     July 30 and 31are available. The undersigned will be the Federal Defender those days.
                                                               -2-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     -3-
